DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10978598. Although the claims at issue are not identical, they are not patentably distinct from each other because present application and US Patent 10978598 both discloses an antenna-based photon sensor comprising: a first electrode including a conductive material deposited by additive deposition on a hydrogen-adsorbing material; a second electrode; and an electrical tunnel junction between the second electrode and a surface of the conductive material of the first electrode, the electrical tunnel junction having a gap width greater than about 0.1 nm and less than about 10 nm, the tunnel junction being configured to provide a path across which hot electrons or holes with energy higher than the Fermi level tunnel.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 10-14,16-20 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Cutler (US 9147790).
	As to claim 10, Cutler discloses an antenna-based photon sensor comprising: a first electrode including a conductive surface formed by atomic layer deposition of a conductive material on a hydrogen-adsorbing material; a second electrode including a non-hydrogen-adsorbing material; and an electrical tunnel junction between the non-hydrogen-adsorbing material of the second electrode and the conductive surface of the first electrode (figure 3 and col. 4 lines 10-21).
As to claim 11, Cutler discloses, wherein the conductive surface of the first electrode is formed by atomic layer deposition of a copper material on the hydrogen-adsorbing material (col. 4 lines 10-21).
As to claim 12, Cutler discloses wherein the hydrogen-adsorbing material of the first electrode includes a material selected from a group consisting of palladium, iridium, and platinum (col. 4 lines 10-21)
As to claim 13, Cutler discloses wherein the non-hydrogen-adsorbing material of the second electrode includes a material selected from a group consisting of gold, silver, aluminum, copper, and combinations thereof (col. 8 line 63).

As to claim 14, Cutler discloses, wherein the electrical tunnel junction between the non-hydrogen-adsorbing material of the second electrode and a surface of the conductive material of the first electrode has a gap width greater than about 0.1 nm and less than about 10 nm (figure 3).
As to claim 16, Cutler discloses an infrared vision system comprising the antenna-based photon sensor of claim 10 (col. 3 line 44).
As to claim 17, Cutler discloses spectrometer comprising the antenna-based photon sensor of claim 10 (col. 3 line 44).
	As to claim 18 Cutler discloses an antenna-based photon sensor comprising: a first electrode including a conductive surface formed by atomic layer deposition of a conductive material on a hydrogen-adsorbing material; a second electrode including a non-hydrogen-adsorbing material; and an electrical tunnel junction between the non-hydrogen-adsorbing material of the second electrode and the conductive surface of the first electrode (figure 3 and col. 4 lines 10-21). Cutler discloses the method comprising: selectively depositing the conductive material on the hydrogen-adsorbing material of the first electrode to form the conductive surface of the first electrode; and tuning a performance characteristic of the antenna-based photon sensor by continued additive deposition of the conductive material until a gap width between the second electrode and the conductive surface of the first electrode reaches a target distance associated with the tuned performance characteristic (col. 4 lines 24-30). 
As to claim 19, Cutler discloses wherein tuning the performance characteristic of the antenna- based photon sensor further includes continuing the additive deposition of the conductive material until the gap width between the conductive surface of the first electrode and the second electrode reaches a target distance greater than about 0.1 nm and less than about 10 nm (figure 3) .
As to claim 20, Cutler discloses wherein the second electrode includes a conductive surface formed of a non-hydrogen-adsorbing material (col. 8 line 63).
Allowable Subject Matter
Claims 1-9 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fail to teach or suggest wherein each antenna-based photon sensor of the plurality of antenna-based photon sensors includes an antenna of at least one selected from a group consisting of a different size, a different shape, and a different material, such that each antenna corresponds to a different sensing frequency. Applicant teaches that nanoscale antenna may be tuned to specific frequencies, and arrays with different sized antennas can function as sensors for different frequencies so that camera-like function or infrared sensing (e.g., night vision) could be achieved.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724